81093: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33730: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81093


Short Caption:GARCIA VS. SEC. PROPERTIES, INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A797762Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/14/2020 / Chapin, PatrickSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCarlos Garcia
					In Proper Person
				


RespondentSecurity Properties, Inc.Timothy F. Hunter
							(Ray Lego & Associates)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/20/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/28/2020Filing FeeFiling Fee due for Appeal. (SC)


04/28/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-16051




04/28/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-16053




04/28/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-16055




05/13/2020Filing FeeE-Payment $250.00 from Suneel J. Nelson. (SC)


05/13/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-18243




05/14/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Patrick N. Chapin. (SC)20-18379




05/18/2020Notice of Appeal DocumentsFiled Case Appeal Statement (REJECTED PER NOTICE ISSUED 05/19/20).  (SC)


05/19/2020Notice/OutgoingIssued Notice of Rejection of Filed Document.  Appellant's Case Appeal Statement. (SC)20-19027




06/05/2020Order/ProceduralFiled Order Directing Appellant to File Overdue Case Appeal Statement. Case Appeal Statement due: 7 days. (SC).20-21214




06/05/2020Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)20-21282




06/10/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 10, 2020, at 10:00 AM. (SC)20-21740




06/15/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-22356




06/23/2020Order/ProceduralFiled Order Directing Appellant to File Overdue Case Appeal Statement. Appellant's Case Appeal Statement due: 7 days. (SC).20-23318




06/29/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC).20-23929




06/29/2020Notice of Appeal DocumentsFiled Amended Case Appeal Statement. (SC).20-23937




08/24/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: October 28, 2020, at 10:00 AM via Zoom. (SC)20-31131




10/28/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-39478




10/29/2020Settlement Order/ProceduralFiled Order Reinstating Briefing. The parties were unable to agree to a settlement. Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)20-39594




02/26/2021Order/ProceduralFiled Order to File Documents. Appellant shall have 14 days from the date of this order to file and serve the transcript request form or certificate of no transcript request and the opening brief and appendix. (SC)21-05706




03/12/2021MotionFiled Appellant's Motion to Withdraw as Counsel; and Motion to Extend Time for Filing Appellant's Transcript Request Form and/or Opening Brief. (SC)21-07340




03/18/2021Notice/IncomingFiled Certificate of Service on Appellant Carlos Garcia - Motion to Withdraw as Counsel; and Motion to Extend Time for Filing Appellant's Transcript Request Form and/or Opening Brief.  (SC)21-07918




03/19/2021Order/ProceduralFiled Order Denying Motion.  Counsel for appellant, Suneel J. Nelson, has filed a motion to withdraw on the grounds that continuing to represent appellant will impose an unreasonable financial burden.  The motion is denied without prejudice because Nelson has not served the motion on his client as required by NRAP 46(e)(3).  (SC)21-08004




04/02/2021Order/ProceduralFiled Order Granting Motion. Appellant's counsel, Suneel J. Nelson, has filed a motion to withdraw. The motion is granted. The clerk shall remove Mr. Nelson and Nelson Law Office, LLC, from the docket in this appeal. notice of appearance due: 30 days. Briefing suspended. (SC)21-09548




05/19/2021Order/ProceduralFiled Order Reinstating Briefing and Directing Transmission of Record. To date appellant has not responded to this court's order; accordingly, this court concludes that appellant intends to proceed in this appeal pro se. The clerk of this court shall provide appellant with the instructions and an informal brief form for pro se parties. Appellant's transcript request form due: 14 days. Appellant's opening brief due: 120 days. Record due: 30 days. (SC)21-14457




05/27/2021Record on Appeal DocumentsFiled Record on Appeal - A797762 - Volume 1. (SC)21-15203




10/13/2021Order/ProceduralFiled Order to File documents. Appellant's transcript request form and opening brief due: 7 days. (SC)21-29419




11/23/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." SNP21-RP/LS/AS. (SC).21-33730





Combined Case View